Citation Nr: 0908899	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1979.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse action 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  In July 2005, a hearing was held 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  

A March 2006 Board decision in pertinent part denied the 
Veteran's claim for service connection for a neck disability.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  In a 
June 2008 decision, the Court vacated that portion of the 
March 2006 Board decision that denied the Veteran's claim for 
service connection for a neck disorder, and remanded the case 
to the Board for readjudication of this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In its June 2008 decision, the Court found that in finding 
that the "[t]he most recent medical examination reflects no 
neck disability . . . [the Board] failed to discuss or even 
mention" an October 2001 VA x-ray reflecting the presence of 
degenerative joint disease in the cervical spine.  This 
deficiency by the Board in its March 2006 decision as 
identified by the Court necessitated a remand according to 
the Court.  The Court also found fault with the Board's 
reliance on an October 2003 VA medical opinion to the extent 
that there was no indication that this opinion was based on 
objective testing by the examiner or that it considered the 
October 2001 x-ray referenced above.   

Following the June 2008 Court opinion, the Veteran's attorney 
contended in a December 2008 statement that because the 
October 2003 VA opinion was inadequate for the reasons 
enunciated by the Court as set forth above, a remand to the 
RO was warranted so that a new VA medical opinion regarding 
the likelihood that the Veteran's neck disability was first 
manifested during active military service was necessary.  
Given this request and the discussion in the Court remand, 
the Board concludes that another VA examination that includes 
an opinion as to whether the veteran has a cervical spine 
disorder that is the result of service is necessary in this 
case in order to comply with the duty to assist the Veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an 
appropriate VA examination to determine 
the etiology of any cervical spine 
disorder currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
and objective testing of the cervical 
spine, the examiner must state whether 
there is a 50 percent probability or 
greater that any currently diagnosed neck 
disorder is etiologically related to the 
Veteran's service, to include the 
references in service treatment reports 
dated in 1978 to complaints that included 
the neck.  The opinion should also 
document consideration of the fact that 
an October 2001 VA outpatient treatment 
record referenced X-ray evidence of 
degenerative disc disease in the cervical 
spine and the Veteran's statements to the 
effect that he has had a continuing neck 
disability from service to the present 
time.  A complete rationale for the 
opinion must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for service 
connection for a neck disability must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his attorney 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




